COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON MOTION FOR REHEARING
Cause number and style:        01–11–00683–CV; In re John Doe a/k/a Trooper

Date motion filed:             June 4, 2012

Party filing motion:           Relator, John Doe

       It is ordered that the motion for rehearing is denied.

Judge’s signature: /s/ Evelyn V. Keyes
                  Acting for the Court

Panel consists of: Justices Keyes, Bland, and Sharp.

Sharp, J., dissents from the denial of rehearing.




Date: September 26, 2012